          Case 4:21-cv-00450-JM Document 11-10 Filed 06/15/21 Page 1 of 4




                        IN THE UNITED STATES DISTRICT COURT FOR
                            THE EASTERN DISTRICT OF ARKANSAS

------------------------------------------------------------------ x
                                                                   :
                                                                   :
DYLAN BRANDT, et al.,                                              :
                                                                   :
                                    Plaintiffs,                    :   Case No.: 4:21-CV-00450-JM-01
                                                                   :
                                    v.                             :
                                                                   :
LESLIE RUTLEDGE, et al.,
                                                                   :
                                    Defendants.                    :
                                                                   :
                                                                   :
------------------------------------------------------------------ x


              DECLARATION OF KATHRYN STAMBOUGH, M.D.
    IN SUPPORT OF PLAINTIFFS’ MOTION FOR A PRELIMINARY INJUNCTION

                  I, Kathryn Stambough, M.D., hereby declare as follows:

                  1.       I am a Plaintiff in this action. I am bringing my claims on behalf of myself

and my patients. I offer this Declaration in support of Plaintiffs’ Motion for a Preliminary

Injunction. I have personal knowledge of the facts set forth in this Declaration and could and

would testify competently to those facts if called as a witness.

                  2.       I graduated from medical school in 2011 and completed a residency in

Obstetrics and Gynecology in 2015 at Washington University in Saint Louis. I completed a

fellowship at Baylor College of Medicine/Texas Children’s Hospital that focused on Pediatric and

Adolescent Gynecology. During my residency and fellowship programs, I trained in the provision

of hormone therapy to treat various conditions, including gender dysphoria.

                  3.       I am a pediatric and adolescent gynecologist in the Division of Pediatric and

Adolescent Gynecology in the Department of Obstetrics and Gynecology at the University of

Arkansas for Medical Sciences. My clinic is part of Arkansas Children’s Hospital. As part of my

                                                        -1-

                                                                                                       10
         Case 4:21-cv-00450-JM Document 11-10 Filed 06/15/21 Page 2 of 4




pediatric gynecology practice, I refer patients to the Gender Spectrum Clinic at the Arkansas

Children’s Hospital (the “Clinic”), which provides healthcare to transgender youth with gender

dysphoria.

               4.       For the past year, I have also worked at the Clinic one day each month. The

Clinic treats patients in accordance with the standards of care developed by the World Professional

Association for Transgender Health (“WPATH”) and the Endocrine Society. The Clinic has an

interdisciplinary team, including mental health providers, to ensure each child receives appropriate

and necessary care. We require all of our patients to be receiving mental health counseling while

they are in treatment at the Clinic.

               5.       When I am at the Clinic, I provide gender-affirming hormone therapy

(testosterone suppression and estrogen for transgender girls; testosterone for transgender boys)

when medically indicated for transgender patients with gender dysphoria diagnoses, beginning

around the age of 14.

               6.       Many of the same treatments I provide to my transgender patients at the

Clinic, I also provide to non-transgender patients. In my pediatric gynecology practice, I provide

estrogen to non-transgender girls for a range of conditions, such as primary ovarian insufficiency,

hypogonadotropic hypogonadism (delayed puberty due to lack of estrogen caused by a problem

with the pituitary gland or hypothalamus), and Turner’s Syndrome (a chromosomal condition that

can cause a failure of ovaries to develop). I also prescribe puberty-delaying medication for non-

transgender patients experiencing precocious puberty. I use that same medication—gonadotropin-

releasing hormone agonist—to treat other conditions, including endometriosis. In addition, I

provide other forms of hormone therapy to treat polycystic ovarian syndrome; menstrual issues

including painful, irregular or heavy periods; and for menstrual suppression for patients with many



                                                -2-
         Case 4:21-cv-00450-JM Document 11-10 Filed 06/15/21 Page 3 of 4




conditions including cancer and spinal cord disorders, as well as transgender boys with gender

dysphoria.

               7.      I have had non-transgender patients with macromastia (enlarged breast

size), breast hypoplasia (a lack of breast development), and breast asymmetry who I have referred

to speak to a plastic surgeon regarding breast reconstruction surgery. As a result of these referrals,

some of these patients have received breast reconstruction surgery.

               8.      If House Bill 1570 (the “Health Care Ban”) takes effect, I will be barred

from treating my transgender patients with gender dysphoria in accordance with the accepted

standards of care. I will thus knowingly be causing harm to my patients by following Arkansas

law. If I were to follow the medically indicated protocols for treating gender dysphoria rather than

the newly enacted Health Care Ban, I would face adverse licensing action or other judicial or

administrative consequences.

               9.      Additionally, if the Health Care Ban takes effect, I would not be able to

refer my patients in my gynecology practice who have gender dysphoria to the Clinic or to any

other clinic that might provide gender-affirming care. My ability to make these referrals is

essential to connect my patients with appropriate and necessary care, but if I were to do so, I would

face adverse licensing action or other judicial or administrative consequences.

               10.     Moreover, I am concerned that if the Health Care Ban goes into effect, the

Clinic might have to close.

               11.     Based on my personal experience and training, I believe that the Health Care

Ban, if permitted to take effect, will significantly and severely compromise the health of my

patients. Since public discussion of the Health Care Ban began, four transgender adolescent




                                                 -3-
Case 4:21-cv-00450-JM Document 11-10 Filed 06/15/21 Page 4 of 4
